FILE COPY



                                     BILL OF COSTS

         TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                    No. 08-17-00110-CV

                                      Maria Arambula

                                                 v.

                         Manuel Y. Enriquez and Angela Enriquez

          (No. 2012DCV05646 IN 243RD DISTRICT COURT OF EL PASO COUNTY)


Type of Fee           Charges             Paid                 By
MOTION FEE                       $10.00   E-PAID               TONY AGUILAR
MOTION FEE                       $10.00   E-PAID               TONY AGUILAR
MOTION FEE                       $10.00   E-PAID               TONY AGUILAR
REPORTER'S RECORD                $27.00   UNKNOWN
CLERK'S RECORD                   $32.00   UNKNOWN
FILING                          $205.00   PAID                 ANTHONY C. AGUILAR

       Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

     Court costs in this cause shall be paid as per the Judgment issued by this Court.

            I, DENISE PACHECO, CLERK OF THE EIGHTH COURT OF APPEALS OF
     THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
     correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
     DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
     styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness my hand
                                            and the Seal of the COURT OF APPEALS for
                                            the Eighth District of Texas, this 5/23/18.


                                            Denise Pacheco, Clerk